MARVIN, Judge.
The husband appeals from a pendente lite alimony award ordering him to pay $350.00 per month to his wife. He contends the trial court abused its “much discretion” in fixing the amount beyond his ability to pay. We affirm.
While there were no written or oral reasons given below for the award, the record clearly supports our affirmance of the award. The husband’s gross income from full-time employment is shown to be $1,130.00 per month. For the two years preceding the judgment, the husband’s gross income from part-time employment averaged approximately $150.00 per month. His net monthly income was considerably lower, but only because he overpaid his income tax by monthly deduction by claiming less than the number of dependents the law allows and by voluntarily authorizing monthly payroll deductions for car payments, retirement, investment and insurance plans.
The amount of the monthly alimony award, made below is roughly equivalent to the husband’s expendable income, after full allowance for his claimed expenses and legally mandatory deductions are subtracted from his gross monthly income. The husband’s claimed expenses include a $220.00 monthly child support payment made by him to twin seventeen year old children of a prior marriage.
The record also indicates the wife’s health somewhat limits her being gainfully employed. The trial court did observe that the itemized monthly expenses, as respectively submitted by each litigant, were “very realistic.” Under these circumstances and the established law, the lower court’s award is within the discretionary range afforded a trial court for determining the amount of alimony pendente lite.
At Appellant’s cost, the judgment is
Affirmed.